COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Curtis Lee Johnson v. The State of Texas

Appellate case number:    01-11-00352-CR

Trial court case number: 1178448

Trial court:              208th District Court of Harris County

        On November 7, 2013, this Court reinstated this appeal and ordered counsel for appellant
to either re-file an Anders brief which is compliant with our court rules (the Anders brief he
attempted to file in February, 2013 was rejected by this Court for failure to comply with the
Texas Rules of Appellate Procedure, and counsel has been adequately notified as such), or to file
appellant’s brief.
       We still are not in receipt of a compliant brief, whether in the form of a Motion to
Withdraw and accompanying Anders brief, or an appellant’s brief in accordance with Tex. R.
App. P. 38.1. If counsel still believes there are no arguable points of error, he is ordered, within
10 days of the date of this order, to re-file an Anders brief which complies with the certificate
of compliance requirements of TEX. R. APP. P. 9.4(i)(3), and the signature requirements of Local
Rule 4. See 1st Tex. App. (Houston) Loc. R. 4.
        If no brief is filed within 10 days, we will again abate this appeal and remand the case to
the trial court for a hearing to determine whether Gary Polland has abandoned this appeal and
appointment of new counsel is required.

       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                    X Acting individually  Acting for the Court


Date: March 18, 2014